         Case 1:18-cr-00454-KPF Document 247 Filed 05/29/20 Page 1 of 2




                               JAMES E. NEUMAN, P.C.
                                          Attorney at Law
                                   100 Lafayette Street – Suite 501
                                    New York, New York 10013

                                       TEL 212-966-5612
                                       FAX 646-651-4559
                                      www.jamesneuman.com
                                    james@jamesneuman.com

                                                       May 29, 2020


BY ECF

                                                            MEMO ENDORSED
Hon. Katherine Polk Failla
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

               Re: United States v Padilla, 18 Cr. 454 (KPF)

Your Honor:

                I represented Jonathan Padilla during the course of the proceedings in the referenced
case, culminating in his guilty plea and sentencing in 2019. Yesterday, the clerk docketed a pro se
submission, in which Mr. Padilla requested compassionate release pursuant to 18 U.S.C. § 3582(c).
Because I have not had the opportunity to confer with Mr. Padilla regarding this application, I
request two weeks from today June 12, 2020 to contact him, learn whether he would like me to
assist him in this matter, request certain pertinent information, and potentially file a supplemental
letter.

                                                       Respectfully submitted,


                                                             s/s
                                                       James E. Neuman
         Case 1:18-cr-00454-KPF Document 247 Filed 05/29/20 Page 2 of 2




Application GRANTED. Defendant's counsel is directed to file a letter
with the Court on or before June 12, 2020, either supplementing
Defendant's motion for compassionate release or advising the Court
that he will not be filing a supplementary submission.

Dated:      May 29, 2020                SO ORDERED.
            New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
